DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
4.	The examiner contends that the drawings submitted on 11/19/2020 are acceptable for examination proceedings.

Election/Restrictions
5.	Claims 8, 9 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/06/2022.
 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hamano (US Pub. Nº 2017/0266999), in view of Nakata (US Pub. Nº 2017/0348988).

9.	Regarding independent claim 10: Hamano disclosed a method of conveying a medium, the method comprising: 
 	causing a sheet conveyor and a sheet winder to convey the medium in a conveyance direction by a predetermined conveyance amount while the medium is loosened between the sheet conveyor and the sheet winder ([0039], lines 1-2 and [0040], line 1. During an initial feeding such as to adjust the printing start position, a relative looseness is produced in the medium to prevent printing artifacts in the printed image); 
 	rotating a winding motor of the sheet winder in a normal direction ([0040], lines 4-6; also see Fig. 1, reference D5); 
 	rotating the winding motor in a reverse direction opposite the normal direction, to rotate the winding roller in reverse to loosen the medium by a predetermined slack amount ([0040], lines 6-9; also see Fig. 1, reference D6. Rotating the winding motor in a reverse direction would intrinsically produce a slack in the continuous print medium); and 

 	Hamano is silent about rotating a winding motor of the sheet winder in a normal direction while the sheet conveyor is stopped, to rotate a winding roller to apply a predetermined tension force to the medium between the sheet conveyor and the sheet winder.
 	Nakata disclosed a similar invention (see Fig. 1) with a controller ([0029], lines 4-5) configured to rotate a winding motor of the sheet winder in a normal direction while the sheet conveyor is stopped, to rotate a winding roller to apply a predetermined tension force to the medium between the sheet conveyor and the sheet winder ([0007], lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakata with those of Hamano by controlling the tension force to the medium between the sheet conveyor and the sheet winder in order to prevent uneven wrapping of the recording medium around the winding roller which can cause wrinkles in the recording medium as disclosed by Nakata in paragraph [0008].

10.	Regarding claim 11: The combination of Hamano and Nakata disclosed the method of conveying the medium according to claim 10, further comprising determining the predetermined tension force according to a width of the medium intersecting with the conveyance direction of the medium (Nakata [0010], lines 2-4, the diameter of the roll of medium as a width of the medium intersecting with the conveyance direction of the medium).

Allowable Subject Matter
11.	Claims 1-7 are allowed over the prior art.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
13.	US Pub. Nº 2012/0267468 to Shiode also disclosed a similar invention in paragraph [0008], with a controller configured to determine a predetermined tension force applied to a continuous recording medium according to a width of the medium intersecting with the conveyance direction of the medium.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853